Citation Nr: 1229676	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  05-25 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to June 13, 2001, for the purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to January 1972, including service in Vietnam.  He died in February 2004.  The appellant is the widow of the Veteran.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's Appeal was previously before the Board in December 2007, when it was remanded to provide the appellant additional notification.  This was accomplished in February 2008, and the appeal was returned to the Board for further review.

In April 2009, the Board issued a decision that in pertinent part denied entitlement to an increased evaluation in excess of 30 percent for PTSD for the period prior to June 13, 2001, but granted entitlement to a 50 percent evaluation for PTSD from that date.

The appellant appealed the April 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court ordered that the portion of the April 2009 decision that denied entitlement to an evaluation in excess of 30 percent for PTSD prior to June 13, 2001 and that denied entitlement to an evaluation in excess of 50 percent for PTSD from June 13, 2001 be remanded for compliance with instructions in a December 2009 Joint Motion for Partial Remand to the Board.  

The matter was returned to the Board, and in October 2010 a decision was issued that increased the evaluation for PTSD from June 13, 2001 to 70 percent. Entitlement to an evaluation in excess of 30 percent continued to be denied for the period prior to June 13, 2001.   

Once again, the appellant appealed the Board's decision to the Court.  In April 2011, the Court ordered that portion of the October 2010 decision that denied entitlement to an evaluation in excess of 30 percent for PTSD prior to June 13, 2001 be vacated and remanded for compliance with instructions in an April 2011 Joint Motion for Partial Remand to the Board.  The grant of a 70 percent evaluation from June 13, 2001 was not disturbed.  In a September 2011 decision, the Board again denied the appeal.  Then, in March 2012, the Court ordered that the September 2011 decision be vacated and remanded for compliance with instructions in a March 2012 Joint Motion for Remand to the Board  The appeal has now been returned to the Board for action consistent with the Joint Motion. 


FINDINGS OF FACT

1.  Prior to June 13, 2001, the Veteran's symptoms of PTSD included hyperarousal, problems sleeping, nightmares, flashbacks, intrusive memories, stress, anger, irritability, marked mood disturbance, depressed mood, anxiety, lack of energy, difficulty trusting anyone, difficulty concentrating, avoidance, suicidal ideation, homicidal thoughts when under stress and mild impulse dyscontrol.  

2.  Based on the evidence in the possession of VA at the time of the Veteran's death, the Veteran's PTSD was productive of definite social and industrial impairment or occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but generally functioning satisfactorily.  Considerable industrial and social impairment and occupational and social impairment with reduced reliability and productivity were not shown.  

3.  Clinical records for the period prior to June 13, 2001, show he was employed or seeking employment during much of the time, attended church, had some irritability, but was not shown to be undergoing any regular psychiatric treatment during the time period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD for the purposes of accrued benefits prior to June 13, 2001 were not met.  38 U.S.C.A. §§ 1155, 5101, 5107(b), 5121(a) (West 2002 & Supp. 2011); 38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. §§ 3.1000, 4.7, 4.21, 4.125. 4.130, Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

As will be explained in greater detail below, the outcome of this accrued benefits claim hinges on the application of the law to evidence which was in the file or in the possession of the VA at the time of the Veteran's death.  There is no additional evidence which may be added to the file; thus, no evidentiary development is necessary and no notice of same need be provided to the appellant.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165   (2001), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. The Board finds that such is the case as to the issue here on appeal.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"]; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Nevertheless, the Board notes that the appellant was provided with a duty to assist letter for her claim for accrued benefits in September 2004.  After the December 2007 remand, she was provided with a second duty to assist letter in February 2008. This second letter included an explanation of what must be demonstrated by the evidence in order to prevail in her claims.  This letter stressed to the appellant that the decision would be based on evidence either already in the claims folder or in the possession of VA at the time of the Veteran's death.  She has submitted extensive copies of both VA and private medical records in response to the September 2004 and February 2008 letters.  The appellant does not contend and the record does not show that there is any VA or other medical records relevant to the claims in the possession of VA which have not been associated with the claims folder.  The existence of any other private medical records is not relevant, as any records or opinions not in the possession of the VA prior to the Veteran's death are not, by law, for consideration.  In fact, the many private medical statements and opinions dated and received after the Veteran's death that have been submitted by the appellant may not even be considered.

The Board adds that the appellant has been given ample opportunity to present evidence and argument in support of her claims, and that VA has complied with general due process considerations.  See 38 C.F.R. § 3.103 (2011).

II.  Factual Background

The evidence includes the report of the November 1994 VA general medical examination.  The Veteran was noted to display a depressed affect and was labile. He complained of chronic depression and reported suicidal thoughts in the past. However, he was not currently suicidal or homicidal.  He also complained of flashbacks and difficulty sleeping.  The diagnoses included post traumatic stress.  He was reported to be unemployed at this time, but this was reportedly due to the recession and he had been unable to find work.

During a September 1997 Board hearing, the Veteran testified that he had been experiencing sleeplessness and flashbacks for years.  

In a September 1997 statement, the Veteran reported that he had daily symptoms of dreams of war and fighting, nightmares, flashbacks, sleeplessness, expolosive behavior, irritability, depression, lack of energy, feelings of panic related to sounds and smells, sweaty palms, inability to socialize, very few friends, inability to trust anyone and lack of concentration.  


The Veteran was afforded a VA PTSD examination in April 1998.  He reported that he was living with his wife and two children.  The Veteran was currently employed in an administrative job as an engineer for a company, and had been in that position for the last six months.  He reported several jobs on and off after service, and he had gotten a degree in mechanical engineering from a technical college.  He reported some difficulty with authority figures in his various positions.  The Veteran gave a history of episodes of depression. The first episode had been three years prior, lasting for a few weeks, when he would not get out of bed or take care of his personal hygiene, and he would experience suicidal ideas.  He had experienced a similar episode two years prior.  

A review of the claims folder noted the November 1994 VA evaluation, which reported difficulties sleeping, chronic depression, and occasional suicidal ideations.  Currently, the Veteran reported nightly sleep problems, constantly moving and even kicking and jumping in his sleep, with nightmares two to three times each month in which he was awakened by dreams related to his experiences in Vietnam.  He also reported intrusive memories, and avoided all reminders of Vietnam.  He indicated that approximately one time per week he would get spaced out thinking about Vietnam and during these episodes, he would lose touch with what was happening to him, engulfed by intrusive memories.  These episodes were frequently triggered by some stimuli related to Vietnam such as hearing helicopters.  He would usually get tense and anxious during these episodes and as a result of them, he avoided movies, documentaries or books about Vietnam or even talking about the war. 

He did not trust people after coming back from Vietnam and had difficulty in becoming close to others except for his wife.  He spent time with just his wife and children, not usually going to movies, restaurants, theaters or malls.  He admitted to being depressed at times but did not describe major symptoms of anhedonia, or suicidality.  He reported that he liked himself somewhat and that he hoped to see his children grow up and get married.  He described having had problems with authority and irritability, but he had never become violent.  Sometimes he would quit his jobs, and on other occasions his contract would not be renewed, and he had held at least ten different jobs between 1985 and the date of the examination.  He indicated that he had never had any psychotic episodes or any episodes of mania or panic attacks.  

On mental status examination, the Veteran's speech was well articulated.  His mood was anxious and somewhat depressed, and his affect was appropriate.  He did not appear to have any thought disorder and he was able to give a good account of past events.  He denied any suicidal or homicidal ideations, and denied hallucinations and delusions.  There was good short-term and long-term memory with no evidence of cognitive problems.  When talking about events in Vietnam, he became more vague, lacking details.  He seemed to get quite distracted and stopped making eye contact.  It was difficult to determine whether he was being evasive when talking or just becoming quite distracted about his recollections.  The diagnoses included PTSD, and recurrent major depression.  His score on the GAF scale was estimated to be 60, with 60 also noted to be his highest score for the past year.  The examiner opined that the impairment caused by the PTSD was in the moderate to severe range. 

The April 1998 examiner wrote an assessment of the examination stating that the Veteran experienced moderate difficulties in his work performance, as evidenced by his inability to sustain any employment for long periods of time. The longest the Veteran had been employed at any one place was 10 years, from 1975 to 1985, but since then, he had been unable to progress in the same job secondary to his irritability, difficulties with authority, and concentration difficulties.  He had difficulties with intimacy. 

In an April 1999 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective November 8, 1994.  
 
In the Veteran's April 1999 notice of disagreement, he stated that during his April 1998 examination, he had complained of suicidal and homicidal thoughts when under stress.  He also said he had reported nightmares of two to three times per week, and not two or three times a month as erroneously stated in the RO's decision.

On his May 1999 Form 9, the Veteran reported that he had trouble dealing with people who were rude and obnoxious.  

February 2000 VA treatment records show that the Veteran's PTSD was found to be stable and that he was not receiving any treatment.  He was noted to be recently unemployed.  In October 2000, he reported that he could not keep a job because he had difficulty with authority.  When working, he was a designer/engineer.  A separate October 2000 social worker's note shows that the Veteran reported that he was currently collecting unemployment and was looking for a new job.  He indicated that he was not under any psychiatric treatment and the social worker found that he did not appear to need any services post-discharge.  A December 2000 record shows that the Veteran was feeling a little depressed due to lack of employment.  Other records during this time also reveal treatment for multiple other disabilities.

A March 2001 VA health psychology note shows that the Veteran was seen briefly for a consultation.  He reported suicidal ideation, claiming the idea of suicide crossed his mind occasionally.   He denied intent and denied having a plan.  He reported that although he thought about suicide, he would not do it.   

An April 2001 mental health clinic progress note indicates that the Veteran was laid off from his job two months prior.  He indicated that he had been working for a company as a computer machine designer until it closed down.  He felt that it was hard for him to get a job as it was hard for him to tell an employer that he had diabetes.  He reported difficulty holding on to a job in the past due to taking time off for medical appointments.  He noted a number of medical problems, including the diabetes, ulcerative colitis, history of Hodgkin's disease and acne rosacea, which he indicated made him "look like a freak show."  He believed that these physical disabilities would make it difficult to be rehired.  

He also reported problems with controlling his temper at home.  He was rude and often blew up over little things.  This would get worse when he was depressed.  He also reported bad dreams, which were compounded by noise from the airport, which was located close to his home.  

On mental status examination, the Veteran was casually dressed with relevant speech.  There was no evidence of psychotic features.  His mood was depressed and his affect was at times sad but full ranging.  He had occasional passive suicidal ideation but denied intent or plan.  Insight and judgment were fair.  The examining mental health professional noted that the evaluation was limited by the paucity of history.  It was unclear whether the Veteran was tending to minimize his symptoms or if his psychiatric symptoms were not his main complaint at present.  The assessment was PTSD by history, and rule out adjustment disorder with depressed mood.  Follow up treatment was recommended but the Veteran indicated that he was not interested.

The Veteran underwent an additional VA PTSD examination on June 13, 2001.  He was noted to have been unemployed for about a month and was seeking employment as a designer.  He continued to endorse symptoms of the same severity as noted during the April 1998 VA examination.  The most prominent of his symptoms were marked mood disturbance and episodic moderately severe irritability.  The Veteran stated that he hated authorities and it appeared his irritability had gotten him into trouble in a variety of work settings. There were ongoing sleep disturbances involving Vietnam-related nightmares and intrusive memories.  He continued to avoid reminders of Vietnam.  He endorsed hyperarousal, stating that noises such as gunfire or helicopters lead to his hyperreactivity.  He stated that he had episodes of significant depression, which he experienced as stress and irritability, as well as occasional suicidal ideation.  The examiner believed that the symptom report was consistent was those noted in 1998 and at the same level of severity.  

The Veteran's symptoms continued to disrupt his work and social functioning, and in particular had markedly adverse effects on his work roles.  In particular, his anger seemed to have marked adverse effects on his work roles.  He found that he got angry and was prone to feeling rejected or victimized by bosses.  His relationship with his family was strained, particularly vis a vis his two teenage daughters.  He became angry with them when they failed to abide by his wishes and orders.  He did acknowledge that he had a few friends and maintained contact, although remotely, with relatives.  He did acknowledge that his spiritual outlet was fulfilled by attending church where he said that he prayed for his family as well as for himself.  However, he also described his sense of the future as bleak.   

On examination, the Veteran was alert and oriented.  There was no evidence of psychotic symptoms.  His mood was mildly irritable.  He acknowledged episodes of depression accompanied on occasion by suicidal ideations, but there were no significant cognitive impairments.  Behavioral and impulse dyscontrol was noted to a mild degree, as exemplified by his tendencies to lash out verbally at others, particularly people in authority.  The diagnoses included PTSD, mild, chronic.  The score on the GAF scale was 50. The examiner noted the Veteran's belief that he was significantly worse off than in 1998, but added that by the Veteran's own report his current symptoms and functioning seemed consistent with the 1998 examination.  Nevertheless, the examiner noted that the degree of irritability manifested in his family relations and his work resulted in the examiner lowering the GAF from 60 to 50. 

The examiner commented that the Veteran's most prominent symptom was irritability, which had clearly impacted him negatively in terms of his work history.  He was prone to being angry with a paranoid edge to his relationships to all authority figures.  Despite the symptoms, the Veteran had earned a college degree and had worked in a number of positions as an engineer and designer.  Moreover, despite the significant number of disruptions to his work, either by being laid off or being fired, he continued to look for employment despite his cynicism and irritability.  His family relations were somewhat stressed and strained but he did not in any way indicate that they were to the point of ending.  He stated that he was not engaged in psychiatric treatment, either psychotherapy or medications, apparently believing that he coped well enough on his own.  He was considered competent to manage his own funds.  

The Veteran and his wife testified at a hearing in September 2003, on the Veteran's appeal for an increased rating.  His work history, and irritability, as reported above were detailed.  It was reported that he had difficulty getting along with supervisors.  History was otherwise as reported above.

III.  Law and Regulations

The appellant, the widow of the Veteran, argues that the Veteran had pending claims for VA benefits.  She argues that the evaluation for the Veteran's PTSD was inadequate to reflect the very serious impairment caused by this disability.  They believe that the Veteran's periodic complaints of suicidal ideation are sufficient to merit a 70 percent evaluation for the entire period.

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 (a) (2009) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  Moreover, an "[a]pplication for accrued benefits must be filed within one year after the date of death." 38 C.F.R. § 3.1000 (c) (2010).  The appellant's claim was timely filed in this case.
Furthermore, VA has concluded in reading 38 U.S.C.A. § 5101 and § 5121 together that in order for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  As part of the amended 38 C.F.R. § 3.1000, a new 38 C.F.R. § 3.1000(d)(5) has been added.  Under this provision, a claim for VA benefits pending on the date of death means a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.  See e.g., Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (38 U.S.C.A. § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.).

The Board notes that the statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).

In this case, the Veteran died in February 2004.  Therefore, the appellant's claim is considered under the amended version of 38 U.S.C.A. § 5121(a)  which repealed the two-year limit on accrued benefits so that a Veteran's survivor may receive the full amount of an award for accrued benefits.

With respect to the amended version of 38 C.F.R. § 3.1000, the changes include amending the definition of "[e]vidence in the file at date of death" in 38 C.F.R. § 3.1000(d)(4).  This has been altered to include "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death."  Id. 

The appellant's claim for accrued benefits was received in March 2004.  As it was received within one year of the Veteran's death, it is timely.

The Veteran's claim for an increased evaluation for PTSD was dismissed by the Board in March 2004 on the account of his death.  This demonstrates that this claim was pending before the VA at the time of his death.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left knee disability has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

After the Veteran submitted his claim for service connection for PTSD, the VA amended its regulations pertaining to the rating schedule for mental disorders, including PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Pursuant to governing legal precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. USI Film Products, 511 U.S. 244   (1994).  In increased rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13   (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2010).

Under the regulations in effect prior to November 7, 1996, when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community, and there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior, and the Veteran is demonstrably unable to obtain or retain employment due to PTSD, then a 100 percent evaluation is warranted.

When the ability to establish and maintain effective or favorable relationships with people is severely impaired, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment as a result of PTSD, a 70 percent evaluation is warranted.  PTSD which results in considerable impairment in the ability to establish or maintain effective and wholesome relationships with people and considerable industrial impairment is evaluated as 50 percent disabling.  Definite social and industrial impairment merits continuation of the current 30 percent evaluation.  38 C.F.R. § 4.132, Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301   (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision. 38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General Counsel of VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large." VAOPGCPREC 9- 93 (O.G.C. Prec. 9-93). The Board is bound by this interpretation of the term "definite." 38 U.S.C.A. § 7104(c) (West 2002).

Under the revised criteria for rating PTSD, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 
 
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Code 9411. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Prior to June 13, 2001, under the former criteria, the evidence does not show that the Veteran had considerable impairment in the ability to establish and maintain effective and wholesome relationships with people and considerable industrial impairment.  The Veteran was clearly industrially impaired, as evidenced by his frequent move from job to job, due in part to experiencing conflicts at work.  However, throughout the time frame in question, he was continually able to secure new full time employment after leaving a prior position.  Additionally, it is clear that his physical disabilities were part of the cause for his ongoing employment difficulty and that on at least one occasion, he was laid off because the company for which he was working had closed down.  Thus, overall he was not shown to exhibit considerable occupational impairment.  Instead, the occupational impairment is best described as definite within the meaning of the controlling regulation.  Similarly, the Veteran was clearly impaired in the ability to establish and maintain social relationships.  However, although his relationship with his wife and daughters was apparently stressed, he was able to continue living with them and supporting them.  He was also able to maintain some level of relationship with less immediate family members and continued meaningful social interaction through regular church attendance.  Thus, his social impairment was best described as definite social impairment under the controlling regulations in keeping with the existing 30 percent rating.  

Under the current criteria, occupational and social impairment with reduced reliability and productivity was not shown.  Once again, although the Veteran moved frequently from job to job, in part due to workplace conflict, he continued to demonstrate the ability to secure and work in full time employment.  Also, regarding social impairment, the Veteran was able to maintain his relationship with his wife, daughters and more distant relatives, and to continue meaningful social interaction through regular church attendance.  Accordingly, the Board finds that the Veteran's occupational and social impairment was best described by a decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care and conversation normal).  The Board notes that the Veteran did experience a couple of periods of depression where his function may have been more severely impaired (e.g. he indicated that he was not getting out of bed or caring for his personal hygiene).  However, these episodes were quite short in duration (i.e. only lasting a few weeks).  Consequently they do not justify an increase in the rating assigned prior to June 13, 2001.   
The Board is cognizant that the Veteran did exhibit some symptomatology that can be associated with the assignment of a higher rating.  He exhibited some level of difficulty in establishing and maintaining effective work and social relationships and disturbances of motivation and mood, symptoms, which may be associated with a 50 percent rating.  Also, he was found to have only fair judgment in April 2001, indicating some judgment impairment, also a symptom, which may be associated with a 50 percent rating.  Additionally, he reported suicidal ideation and difficulty in adapting to stressful circumstances (including work or worklike setting) prior to June 13, 2001, symptoms, which may be associated with a 70 percent rating.  However, he did not tend to exhibit any other symptoms noted in the regulations to be compatible with assignment of a 50 percent rating such as circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long term memory or impaired abstract thinking.   Similarly, he did not exhibit other symptoms associated with assignment of a 70 percent rating such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); or inability to establish and maintain effective relationships.   Notably, although he was noted to have "impulse dyscontrol", this was never shown to rise to the level of violence and was not otherwise shown to be severe enough to be compatible with a 50 or 70 percent rating.  Also, in regard to the suicidal ideation, he affirmatively indicated that he did not have any plan or intent.  Similarly, although he endorsed "homicidal ideation" during stress, no associated intent or plans were shown.  Accordingly, the Board finds that the Veteran's overall symptomatology was most compatible with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational and social tasks although generally functioning satisfactorily.  

Moreover, as noted, he was able to maintain some employment through much of the time, and when not employed it was occasionally unrelated to his psychiatric disorder.  Moreover, through most of this period he was not seeking any psychiatric treatment, thus while some suicidal thoughts were reported, they were apparently never so significant that there was a thought he needed regular psychotherapy or other treatment.  

The Board has also considered the GAF scores assigned prior to June 13, 2001, which include a score of 60 and a score of 50.  GAF scores between 41 and 50 tend to indicate serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job) and GAF scores between 51 and 60 tend to indicate moderate symptoms (e.g. flat and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g. few friends, conflicts with peers or co-workers).  Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Given that the lower score of 50 given to the Veteran is on the very high end of the scale indicative of serious symptoms and given that the higher score of 60 is at the high end of the scale indicative of moderate symptoms, the Board finds that overall, these scores, just like the Veteran's overall symptomatology is most compatible with the moderate level of impairment characterized by the existing 30 percent rating under both the former and current rating criteria.  

It is noted that at the time of the June 2001 examination, the examiner found increased irritability and reduced the GAF score.  This further supports the finding that an increased rating was warranted of that date, but not before.

The Board has listed findings as set out in the rating criteria, but has also examined the record in terms of findings not reported in the criteria.  None of those findings supported a rating in excess of 30 percent prior to June 2001, when worsening symptoms were shown.

The Veteran clearly had difficulty with his irritability prior to that date, and difficulty with authority figures.  The record reveals however that he coped with those symptoms without regular psychiatric treatment or medication, and was able to find other employment on repeated occasions.  He had some diminished social contacts, but not such that he has social isolation such as to warrant a higher rating at this time.  He is subsequently shown to have been significantly worse, as indicated by the increased rating assigned.

The Board has also considered whether the claim for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for the time frame in question.  As explained above, the Veteran's symptomatology prior to June 13, 2001, including hyperarousal, problems sleeping, nightmares, flashbacks, intrusive memories, stress, anger, irritability, , marked mood disturbance, depressed mood, anxiety, lack of energy, difficulty trusting anyone, difficulty concentrating, avoidance, suicidal ideation, homicidal thoughts when under stress and mild impulse dyscontrol, is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture was so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111   (2008). 
  


ORDER

An initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to June 13, 2001, for the purposes of accrued benefits, is denied.   


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


